Citation Nr: 0532273	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for psoriasis of 
the hands, palms, elbows, and knees (hereinafter referred to 
as psoriasis), evaluated as 30 percent disabling from October 
1, 1998 to June 19, 2002, and as 50 percent disabling from 
June 20, 2002. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease L5-S1 with mild degenerative 
arthritis and Grade II spondylolisthesis (hereinafter 
referred to as a low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision that granted 
service connection for psoriasis, assigned an initial 
noncompensable rating, and for a low back disability, 
assigned a 10 percent rating.  In April 2002, the RO 
increased the rating for psoriasis to 30 percent and, in May 
2005, a 50 percent rating for psoriasis was awarded, 
effective from June 20, 2002.  

In February 2003, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

In July 2003, the Board remanded the case for further 
development.  The May 2005 rating decision also granted 
service connection for degenerative disc disease of the 
lumbar spine with radiculopathy in the left and right lower 
extremities, and assigned separate 10 percent evaluations, 
effective January 30, 2003.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  For the period from October 1, 1998, to June 19, 2002, 
the objective medical evidence reflects that the veteran's 
service-connected psoriasis was manifested by scaly, eroded, 
inflamed lesions.

3.  From June 20, 2002, the objective medical evidence 
reflects that the veteran's service-connected psoriasis is 
manifested by scaly, eroded, inflamed, lesions which involve 
approximately 7 percent of the veteran's exposed areas and 
approximately 5 percent of his entire body.

4.  The objective medical evidence reflects that the 
veteran's service-connected low back disability is manifested 
by moderate low back symptomatology with recurring attacks.


CONCLUSIONS OF LAW

1.  For the period October 1, 1998, to June 19, 2002, the 
schedular criteria for an initial rating in excess of 30 
percent for psoriasis of the hands, palms, elbows, and knees 
are not met.  38 U.S.C.A. § 1155, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes 7806, 7816 (2002), effective prior to August 
30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7806, 
7816, 7829 (2005)), effective on and after August 30, 2002.

2.  For the period from June 20, 2002, the schedular criteria 
for a rating in excess of 50 percent for psoriasis of the 
hands, palms, elbows, and knees are not met.  38 U.S.C.A. § 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7816 
(2002), effective prior to August 30, 2002; 67 Fed. Reg. 
49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7806, 7816, 7829 (2005)), 
effective on and after August 30, 2002.

3.  The schedular criteria for an initial rating of 20 
percent for the veteran's low back disability have been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), Diagnostic Code 5293 (effective prior to September 23, 
2002); Diagnostic Code 5243 (effective from September 23, 
2002); Diagnostic Codes 5347-5243 (effective from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in November 1999, before the VCAA existed.  And in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that where, as here, the VCAA notice was 
not sent until after the initial adjudicatory decision at 
issue (here, because the VCAA did not exist when the RO 
initially considered the claim), VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew as if that decision was never made.  Rather, VA 
need only ensure the appellant receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
Id. at 120.  And this already has occurred in this particular 
instance.  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the enactment of the VCAA in November 2000, the RO has 
sent the veteran VCAA letters in March 2001, December 2003, 
and May 2004, giving him an opportunity to identify and/or 
submit additional supporting evidence in response.  The VCAA 
letters explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  Consequently, he already 
has received the requisite VCAA notice, so any defect with 
respect to the timing of it was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent 
medical records.  The RO had the veteran examined several 
times to ascertain the severity of the service-connected 
disabilities at issue  Further, the veteran and his 
representative presented evidence and testimony during his 
February 2003 hearing.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.



II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Board notes that the November 1999 rating decision 
granted service connection and the 10 percent rating for the 
veteran's low back disability, and service connection for 
psoriasis, initially assigned a noncompensable evaluation and 
ultimately increased, as noted above. In December 1999, the 
RO received the veteran's notice of disagreement with the 
disability evaluations awarded to his service-connected low 
back disability and psoriasis.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Further, the Board notes that during the pendency of this 
appeal the regulations governing the schedular criteria for 
rating diseases and injuries for the spine were revised 
effective September 23, 2002, and were revised again, 
effective September 26, 2003.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code (DC) 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, DC 5243, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The veteran was provided with all the new regulations in the 
May 2005 supplemental statement of the case, and he was 
afforded VA physical examinations in January 2005 that 
considered the criteria in the new regulations, and these 
were used by the RO in the most recent evaluation of his 
claims.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a) 
(2005); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  

In written statements and oral testimony, the veteran 
contends that his service-connected psoriasis and low back 
disability entitle him to increased ratings, as the symptoms 
and manifestations of the disabilities from which he suffers 
have increased in severity.  He noted that the record 
contains multiple reports from his private physicians 
detailing his severe symptomatology.  

A.  Psoriasis

In October 1998, the veteran requested service connection for 
psoriasis.  A VA skin examination was conducted in February 
1999.  The veteran complained of a rash with itching over the 
elbows for the past nine years.  Examination found 
erythematous scaly plaques over both elbows and the dorsum of 
the hands, erythema between the buttocks, a 1.5 by 1.2 
centimeter macule on the left abdomen, and a 1.2 by 0.8 
centimeter macule on the right abdomen.  The diagnosis was 
psoriasis and melanocytic nevi.  

The November 1999 RO decision granted service connection for 
psoriasis of the hands, palms, elbows, and knees, and 
assigned a noncompensable evaluation.  

A June 2001 letter from the veteran's private physician, 
M.L., M.D., is of record.  He examined the veteran that day, 
and noted that the veteran had severe psoriasis characterized 
by sharply demarcated, erythematous scaling plaques on the 
extremities.  The private physician noted that the condition 
was so severe that the veteran's shirt was covered with blood 
from the broken plaques, and he had severe itching and 
excoriations.  

An April 2002 RO decision assigned a 30 percent evaluation to 
the service-connected skin disability, effective October 1, 
1998.  

In a June 20, 2002 written statement, Dr. M.L. noted that the 
veteran's lesions were scaly, eroded, inflamed, covered his 
hands, and interfered with the functioning of his hands and 
his ability to work.  

A VA skin examination was conducted in January 2005.  The 
veteran complained of scaling, bleeding, and excoriations of 
the hands and arms.  Examination found large thick, scaly 
plaques on the back of the forearms and elbows.  Blood was 
noted on the veteran's shirt in the areas covering these 
lesions.  There were two 1.5 to 2.0 centimeter erythematous 
scaling plaques on the left hand; and two 1.5 to 2.0 
centimeter nonscaly plaques, and a 1.5 to 2.0 centimeter 
severely scaling plaque on the left hand; and a mild scaling 
erythema over the hypothenar areas.  No ulceration or 
crusting was found.  The examiner stated that the skin 
condition was not overly repugnant but the veteran's hands 
and skin condition were visible to all.  The diagnosis was 
chronic psoriasis.  The examiner noted that the veteran's 
skin condition involved approximately 7 percent of the 
veteran's exposed areas and approximately 5 percent of the 
veteran's entire body.  

The May 2005 rating decision awarded a 50 percent disability 
evaluation for the veteran's service-connected psoriasis, 
effective from June 20, 2002.

As noted above, by regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin.   Psoriasis is listed under 
38 C.F.R. § 4.118, Diagnostic Code 7816.

Under the old (pre-amendment) version of this diagnostic 
code, which is the version that is still found in the 2002 
version of Title 38 of the Code of Federal Regulations, 
psoriasis was rated as eczema under DC 7806.  Under DC 7806, 
a noncompensable evaluation was assigned for psoriasis with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  38 C.F.R. § 4.118; 
Diagnostic Codes 7816, 7806 (2002), effective prior to August 
30, 2002.  A 10 percent evaluation was assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Id.  A 30 percent evaluation was 
assigned with exudation or itching constant; extensive 
lesions, or marked disfigurement.  Id.  A 50 percent 
evaluation was assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.  

The revised Diagnostic Code 7816 provides rating criteria 
based on the percentage of the body or exposed areas of the 
body affected by the skin disability.  For example, the 
minimum compensable evaluation of 10 percent disabling is 
available where the veteran's skin disability affects at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas of the body, or requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than 6 weeks during the past 12-
month period.  The next higher evaluation of 30 percent 
disabling is available where the veteran's skin disability 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas of the body, or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, for the past 12-month period.  Finally, the 
maximum evaluation of 60 percent disabling is available where 
the veteran's skin disability affects more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
of the body, or requires constant or near- constant systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs during the past 12-month period.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7816 (2005), effective August 
30, 2002.

Diagnostic Code 7816 also provides the option of rating the 
condition as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  Id.

1.	Rating in Excess of 30 Percent For the Period From 
October 1, 1998
to June 19, 2002

For the period in question, upon review of the objective 
medical evidence of record, the Board is of the opinion that 
a rating higher than 30 percent is not warranted for the 
veteran's service-connected psoriasis.  As noted above, the 
next highest available schedular rating under the old version 
of Diagnostic Code 7816, 50 percent, is for application only 
if the skin condition was manifested by ulceration or 
extensive exfoliation or crusting, systemic or neurological 
manifestations, or by lesions that are exceptionally 
repugnant.  Here, none of the competent medical evidence of 
record in any way suggests that the veteran's service-
connected psoriasis was manifested by systemic or 
neurological symptoms, or that it was productive of extensive 
exfoliation or crusting.  The VA and private physicians noted 
that the veteran had scaly, bleeding plaques, however, 
neither ulceration, extensive exfoliation or crusting, 
systemic or neurological manifestations, or exceptionally 
repugnant lesions was demonstrated during this period.  

2.  Rating in Excess of 50 Percent for the Period From June 
20, 2002

Regarding the old criteria, the veteran is in receipt of the 
highest rating possible, 50 percent.  

Considering the veteran's claim under the new criteria, 
applicable to the claim from August 30, 2002, the recent VA 
examiner who conducted the latest VA examination in January 
2005 noted that the veteran's skin condition involved 
approximately 7 percent of his exposed areas and 
approximately 5 percent of his entire body.  These findings 
do not even approximate a 30 percent rating under the new 
criteria.  In addition, no analogous rating would provide for 
rating in excess of 50 percent as disfigurement of the head, 
face or neck has not been shown.  Nor is there any medical 
evidence of scars associated with the service-connected skin 
disability.  

3.  Conclusion

The Board is mindful of the veteran's contention that his 
skin condition is more severe than is reflected by the 
ratings assigned.  A layman is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  But this 
notwithstanding, although he is indeed competent to describe 
his skin condition in his own subjective opinion, he lacks 
the medical training and expertise needed to offer a 
competent medical opinion regarding the actual severity of 
disfigurement.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 
119 S.Ct. 404 (1998). See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the Board concludes that the preponderance of 
the objective medical evidence of record is against the 
veteran's claim for an initial rating higher than 30 percent, 
from October 1, 1998, to June 19, 2002, and in excess of 50 
percent from June 20, 2002; and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
appeal is denied.  

B.  Low Back Disability

In October 1998, the veteran requested service connection for 
a low back condition.  A VA spine examination was conducted 
in January 1999.  The veteran stated that he hurt his back in 
service in 1991.  The veteran currently complained of pain, 
weakness, stiffness, fatiguability and lack of endurance of 
the back.  He had a cane, but no brace or crutches.  The 
veteran walked with a slight forward tilt, but no list or 
limp.  Ankle and knee reflexes were normal.  Examination 
noted no pain on percussion of the back.  No paravertebral 
spasms were found.  The range of motion of the lumbar spine 
was 85 degrees flexion, 15 degrees extension, 20 degrees 
lateral bending bilaterally, and 35 degrees rotation 
bilaterally.  A VA magnetic resonance image (MRI) scan of the 
low back was conducted in February 1999.  No evidence of disc 
herniation was found.  The diagnosis was mild degenerative 
arthritis, Grade II spondylolisthesis of L5-S1, and 
degenerative disc disease L5-S1 level.  

A November 1999 rating decision granted service connection 
for a back condition, and assigned a 10 percent evaluation, 
effective October 1, 1998.  

A February 2003 medical report from K.D.P., M.D., is of 
record.  The veteran's private neurosurgeon stated that the 
veteran had significant low back disease with 
spondylolisthesis of L4-L5.  It was also noted that there 
were no strong indications for surgery at the time; but, if 
the pain increased and limited function, decompression, 
fusion and stabilization would need to be considered.  

A letter dated in March 2003 from M.D., M.D., is of record.  
It was noted that the veteran had episodes of acute, severe, 
low back pain with associated radicular pain, paresthesia, 
and weakness into the lower extremities.  The physician noted 
that a February 2003 electromyogram (EMG) was diagnostic of 
right L5 dysfunction, and a January 2003 MRI revealed a Grade 
I-II spondylolisthesis L4-L5, moderate degree of central 
spine stenosis of L3-L4, secondary to facet joint 
hypertrophy, disc bulge at L2-L3, and small hemangiomas of 
multiple lumbar vertebrae.  The physician stated that the 
veteran had significant lumbosacral neuropathy and discogenic 
disease.  

A VA spine examination was conducted in January 2005.  The 
veteran complained of sharp back pain with radiation to both 
lower extremities.  He had flare ups with prolonged standing 
or ambulation and took analgesics as needed, without much 
relief.  He walked unaided and used a cane at times.  The 
veteran said he walked a lot at his job as a hospital 
chaplin.  He stated that he had approximately two 
incapacitating episodes of back pain per month requiring one 
to two days of bed rest.  Somewhat stiff posture was noted.  
The range of motion of the lumbar spine was 80 degrees 
flexion, painful at the end of the movement; 25 degrees 
extension, painful after 20 degrees; lateral flexion, was 
within normal limits (0 to 45 degrees) bilaterally, left 
lateral flexion was painful after 15 degrees; and rotation 
was within normal limits (0 to 30 degrees) bilaterally, left 
lateral rotation was painful after 15 degrees.  The examiner 
notes that spasm and weakness were not an issue.  Tenderness 
at the mid-lumbar spine was noted.  

The diagnosis was degenerative disc disease/degenerative 
joint disease of the thoraco-lumbar spine with moderate 
spinal stenosis of the L3-L4 spine, Grade I-II 
spondylolisthesis at L4-L5 and L5 radiculopathy, and no 
herniated discs.  The examiner stated that the veteran had 
moderate intervertebral disc syndrome.  The examiner also 
stated that, although the incapacitating episodes did not 
impact his ability to gain employment, it did impact his 
ability to maintain employment.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations. Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's low back disability was originally rated under 
Diagnostic Code 5293.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if it is postoperative, cured.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), effective prior to September 23, 
2002.  A 10 percent evaluation was warranted if it was mild.  
Id.  A 20 percent evaluation was warranted if it is moderate 
with recurring attacks.  Id.  A 40 percent evaluation was 
authorized for intervertebral disc syndrome if it was severe 
with recurrent attacks and intermittent relief.  Id.  A 60 
percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Giving the veteran the benefit of the doubt, upon review of 
the objective medical evidence, the Board is of the opinion 
that the veteran is entitled to a 20 percent evaluation, 
under the old regulations, as in effect prior to September 
23, 2002, as moderate low back symptomatology with recurring 
attacks has been shown.  He is not entitled to a 40 percent 
evaluation as severe low back symptomatology with recurrent 
attacks or appropriate neurological finding have been shown.  

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, supra.  However, 
here, the RO has evaluated the veteran's back disability 
under DC 5293 that does not contemplate an evaluation based 
upon limitation of motion.  Nevertheless, even if the 
disability associated with the veteran's low back involves 
pain on motion, the Board finds that the additional 
functional loss associated with these symptoms does not 
warrant increased compensation above and beyond that 
currently in effect.

For example, according to the recent clinical records, the 
veteran works full time, despite his reports of pain.  In 
addition, the record shows that objective examination has 
revealed no evidence of disuse, such as muscle atrophy.  In 
view of the foregoing, the Board finds an insufficient basis 
for the assignment of an initial rating in excess of 20 
percent for the veteran's low back disability pursuant to 38 
C.F.R. §§ 4.40, 4.45, and 4.59.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there were slight subjective symptoms only.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003), effective prior to 
September 26, 2003.  A 10 percent evaluation was warranted if 
it was manifested by characteristic pain on motion.  Id.  
With muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position, a 
20 percent evaluation was warranted.  Id.  A 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

In light of the medical evidence noted above a higher rating 
that 20 percent is not approximated under this Diagnostic 
Code as muscle spasm on extreme forward bending, loss of 
lateral spine motion, listing of the spine, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in a standing position was not demonstrated.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it was moderate or a 40 percent evaluation if it was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), 
effective prior to September 26, 2003.  Severe limitation of 
motion has not been shown in the objective medical evidence 
and on VA examinations.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

However, the recent January 2005 VA examination report only 
reflects that the veteran reported having incapacitating 
episodes associated with his service-connected low back 
disability, approximately twice a month for one or two days-
essentially comparable to the requirements for the 20 percent 
rating.  These evaluations are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5243, 
effective Sept. 26, 2003.  (This clearly implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, supra, are now contemplated in the rating assigned 
under the general rating formula.)

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V (2005).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateroflexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 140 degrees.  Third, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 
degrees.

However, upon review of the competent medical evidence of 
record, as noted, a rating in excess of 20 percent is not 
warranted under the current schedular criteria.  Although the 
veteran stated that he has several monthly incapacitating 
episodes due to his low back disability, it has not been 
shown that such need for bed rest was prescribed or treated 
by a physician.  Finally, the requisite limitation of motion 
has not been shown during the most recent VA examination, 
when flexion was to 80 degrees, extension was to 25 degrees 
and bilateral rotation and flexion were essentially within 
normal limits.  

Furthermore, as noted above, the May 2005 rating decision 
granted service connection for degenerative disc disease of 
the lumbar spine with radiculopathy in the left and right 
lower extremities, and assigned separate 10 percent 
evaluations, effective January 30, 2003, under DC 5243-8526.  
By its action, and the award of separate compensable 
disability evaluations, the RO acknowledged the veteran's 
complaints and the clinical evidence of left and right lower 
extremity radiculopathy due to the service-connected 
degenerative disc disease of L5-S1 with mild degenerative 
arthritis and grade II spondylolisthesis.  

Under Diagnostic Code 8526, a 40 percent evaluation is 
assigned for complete paralysis of quadriceps extensor 
muscles.  30, 20, and 10 percent evaluations are assigned 
respectively for severe, moderate, and mild incomplete 
paralysis of the anterior crural nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8526 (2005).  "Incomplete 
paralysis" means a level of indicates a degree of loss or 
impaired function substantially less than the type of picture 
for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate, level of sensory involvement.  38 C.F.R. § 4.124a.

Upon review of the aforementioned evidence, it cannot be 
concluded the disability picture of either lower extremity 
reflects more than mild incomplete paralysis.  The veteran's 
primary symptomatology includes complaints of pain, cramping, 
and swelling.  Moreover, the medical evidence does not 
support the contention that the veteran experiences any 
incomplete paralysis of the nerve due to his service-
connected disability.  The latest VA spine examination of 
record in January 2005 noted that normal motor strength (5/5) 
throughout was found.  Therefore, no interference with muscle 
function has been demonstrated.  

Although the veteran has had disc disease throughout the 
course of the appeal period, the medical evidence did not 
demonstrate the presence of radicular symptoms in either 
lower extremity until the January 2003 EMG.  Service 
connection was granted for the bilateral disability effective 
that month.  

In sum, resolving the benefit of the doubt in the veteran's 
favor to this limited extent, a 20 percent rating but no 
higher, is warranted for his service-connected low back 
disability, under the regulations in effect prior to 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC 5293, effective prior to September 23, 2002.

D. Psoriasis and Low Back Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected psoriasis and low back 
disabilities have caused marked interference with employment 
or necessitated frequent periods of hospitalization.  
Although in April 2002, Dr. M.L. said the veteran's psoriasis 
interfered with his ability to work and, in January 2005, the 
VA examiner opined that the veteran's low back disability 
impacted his ability to maintain employment, the record 
nevertheless reflects that the veteran has continued to work 
full time as a hospital chaplin.  He has submitted no 
evidence to document that his service-connected disabilities 
have interfered with his ability to work, e.g., employers' 
statements, sick leave reports, etc.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
psoriasis disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial rating for psoriasis of the hands, palms, elbows, 
and knees, in excess of 30 percent for the period from 
October 1, 1998 to June 19, 2002 and, in excess of 50 percent 
from June 20, 2002, is denied.

A 20 percent rating for degenerative disc disease L5-S1 with 
mild degenerative arthritis and Grade II spondylolisthesis is 
granted, subject to the rules and regulations controlling 
disbursement of VA monetary benefits.



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals
	`


 Department of Veterans Affairs


